Exhibit 10.2

 

THIS SUBORDINATED NOTE AND THE SUBORDINATED NOTE PURCHASE AGREEMENT REFERENCED
AND INCORPORATED HEREIN ARE SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH
CAROLINA UNIFORM ARBITRATION ACT: SC CODE ANN.  §15-48-10 ET SEQ. AND THE
FEDERAL ARBITRATION ACT: 9 U.S.C. 1  ET SEQ.

 

THE ISSUANCE OF THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR APPLICABLE STATE LAWS, AND THIS SUBORDINATED NOTE MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED
FOR VALUE UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
AND/OR SUCH LAWS COVERING THIS INSTRUMENT OR THE COMPANY, UPON ITS REQUEST,
RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THIS INSTRUMENT ACCEPTABLE TO
THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER, PLEDGE OR OTHER
DISTRIBUTION FOR VALUE IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE LAWS.

 

THIS SUBORDINATED NOTE IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED
BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY FEDERAL AGENCY.

 

8.75% SUBORDINATED NOTE DUE 2019

 

$

 

December 16, 2011

 

FOR VALUE RECEIVED, the undersigned, First Community Corporation, a South
Carolina corporation (the “Company”), hereby promises to pay to the order of
[Name], an individual with an address of                  , [or] [Name of
Entity], [Type of Entity] (the “Purchaser”), at 5455 Sunset Boulevard,
Lexington, South Carolina 29072 (or at such other place as the holder may from
time to time designate) the principal sum of $                      on December
16, 2019 (the “Maturity Date”) (or such date as the Company may prepay the
principal sum pursuant to Section 1.4 of the Note and Warrant Purchase Agreement
(as defined below) or any earlier date of acceleration of the Maturity Date),
and to pay interest accrued on the outstanding principal amount of this 8.75%
Subordinated Note Due 2019 (the “Note”) from December 16, 2011, or from the most
recent Interest Payment Date (as defined below) to which interest has been paid
or duly provided for, quarterly (subject to deferral as set forth in Section
1.2(C) of the Note and Warrant Purchase Agreement (as defined below)) on
February 15, May 15, August 15 and November 15 of each year, commencing on
February 15, 2012 (each, an “Interest Payment Date”), at a rate per annum of
8.75% until the principal hereof shall have been paid.

 

This Note is one of the Notes referred to in the Subordinated Note and Warrant
Purchase Agreement (as may be amended, modified or restated from time to time),
dated as of December 16, 2011, by and among the Company and the purchasers of
the Company’s 8.75% Subordinated Notes Due 2019 (the “Note and Warrant Purchase
Agreement”). Capitalized terms used in this Note are defined in the Note and
Warrant Purchase Agreement, unless otherwise expressly stated herein. This Note
is entitled to the benefits of the Note and Warrant Purchase Agreement and is
subject to all of the agreements, terms and conditions contained therein, all of
which are incorporated herein by this reference. This Note may be prepaid, in
whole or in part, in accordance with the terms and conditions set forth in the
Note and Warrant Purchase Agreement.

 

--------------------------------------------------------------------------------


 

The outstanding principal balance of this Note shall be due and payable as
provided in Section 1.4 of the Note and Warrant Purchase Agreement.  Interest on
the principal amount of this Note from time to time outstanding, and other
amounts owing, shall be due and payable as provided in Section 1.2 of the Note
and Warrant Purchase Agreement (calculated daily on the basis of a 365 day year
(or a 366 day year in a leap year)).  In no event, however, shall interest
exceed the maximum rate permitted by law.

 

If an Event of Default involving bankruptcy provided for under subsection 7.1(F)
of the Note and Warrant Purchase Agreement occurs, then the principal of,
interest accrued on, and other Obligations payable under the Notes and the
Transaction Documents will immediately become due and payable.  Notwithstanding
anything to the contrary herein or in the Note and Warrant Purchase Agreement,
other than subsection 7.1(F) of the Note and Warrant Purchase Agreement, there
is no right of acceleration for any Default, including a default in the payment
of principal or interest or the performance of any other covenant or obligation
by the Company, or Event of Default under this Note or the Note and Warrant
Purchase Agreement.

 

This Note is not secured by any assets or commitments of the Company. This Note
is a debt of the Company only and is not an obligation of First Community Bank,
N.A. or any of its affiliates.

 

The Indebtedness of the Company evidenced by this Note, including the principal
and interest, is, to the extent and in the manner set forth in the Note and
Warrant Purchase Agreement, unsecured, subordinated and junior in right of
payment to its obligations to holders of Senior Indebtedness, as defined in the
Note and Warrant Purchase Agreement, and each holder of the Notes, by the
acceptance hereof, agrees to and shall be bound by such provisions of the Note
and Warrant Purchase Agreement.

 

THIS NOTE SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF SOUTH CAROLINA, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

BINDING ARBITRATION.  UPON DEMAND OF ANY PARTY (AS DEFINED IN THE NOTE AND
WARRANT PURCHASE AGREEMENT) (THE TERM PARTY INCLUDES, WITHOUT LIMITATION, ANY
SUBSEQUENT HOLDER OF THIS NOTE), WHETHER SUCH DEMAND IS MADE BEFORE OR AFTER
INSTITUTION OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS NOTE AND/OR ANY OTHER
TRANSACTION DOCUMENT, THEIR SUBJECT MATTER OR FORMATION OR EXECUTION, OR ANY
RIGHT OR OBLIGATION CREATED THEREBY, IRRESPECTIVE OF THE LEGAL THEORY OR CLAIMS
UNDERLYING SUCH DISPUTE, CLAIM OR CONTROVERSY (INCLUDING TORT OR STATUTORY
CLAIMS) (ANY “DISPUTE”) BETWEEN OR AMONG ANY PARTIES SHALL BE RESOLVED BY
BINDING ARBITRATION AS PROVIDED IN SECTION 10 OF THE REFERENCED NOTE AND WARRANT
PURCHASE AGREEMENT INCORPORATED HEREIN.  INSTITUTION OF A JUDICIAL PROCEEDING BY
A PARTY DOES NOT WAIVE THE RIGHT OF THAT PARTY TO DEMAND ARBITRATION HEREUNDER.
DISPUTES MAY INCLUDE, WITHOUT LIMITATION, TORT CLAIMS, COUNTERCLAIMS, DISPUTES
AS TO WHETHER A MATTER IS SUBJECT TO ARBITRATION, CLAIMS BROUGHT AS CLASS
ACTIONS, CLAIMS RELATING TO ANY TRANSACTION DOCUMENT EXECUTED IN THE FUTURE OR
CLAIMS ARISING OUT OF OR CONNECTED WITH THE TRANSACTION REFLECTED BY THIS NOTE.

 

EXCLUSIVE VENUE SELECTION.  IN THE EVENT THE PRIOR BINDING ARBITRATION IS FOUND
TO BE UNENFORCEABLE (OR IF NO PARTY DEMANDS ARBITRATION), ANY DISPUTE ARISING
BETWEEN OR AMONG ANY PARTIES SHALL BE BROUGHT EXCLUSIVELY IN THE COURT OF COMMON
PLEAS FOR LEXINGTON COUNTY, SOUTH

 

--------------------------------------------------------------------------------


 

CAROLINA, OR IN THE FEDERAL COURTS OF THE DISTRICT OF SOUTH CAROLINA, RICHLAND
DIVISION.

 

CONSENT TO JURISDICTION.  EACH PARTY CONSENTS TO THE JURISDICTION OF THE STATE
COURTS OF LEXINGTON COUNTY, SOUTH CAROLINA, AND THE FEDERAL COURTS OF THE
DISTRICT OF SOUTH CAROLINA, RICHLAND DIVISION.  EACH PARTY EXPRESSLY AND
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSES OF LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.

 

EACH PARTY WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY DISPUTE. 
EACH PARTY ACKNOWLEDGES THAT THIS WAVIER IS A MATERIAL INDUCEMENT FOR COMPANY
AND PURCHASER TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON
THIS WAIVER IN ENTERING INTO THIS NOTE AND THE OTHER TRANSACTION DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
PURCHASER, ANY SUBSEQUENT HOLDERS, AND THE COMPANY REPRESENT AND WARRANT THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

The provisions of this Note are continued on the reverse side hereof and such
provisions shall for all purposes have the same effect as though fully set forth
at this place.

 

The undersigned expressly waives any presentment, demand, protest, notice of
default, notice of intention to accelerate, notice of acceleration, or notice of
any other kind except as expressly provided in the Note and Warrant Purchase
Agreement.

 

This Note is executed as of the date first written above.

 

 

FIRST COMMUNITY CORPORATION,
a South Carolina corporation

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

REVERSE OF SECURITY

 

No reference herein to the Note and Warrant Purchase Agreement and no provision
of this Note or of the Note and Warrant Purchase Agreement shall alter or impair
the obligation of the Company, which is absolute and unconditional, to make all
payments due on this Note at the time and place and at the rate and in the money
herein prescribed, subject to the potential deferral of interest payments as set
forth in Section 1.2 of the Note and Warrant Purchase Agreement.

 

Subject to the terms and conditions of the Note and Warrant Purchase Agreement,
including the transfer restrictions set forth in Section 6 of the Note and
Warrant Purchase Agreement, this Note is transferable by the holder hereof on
the register maintained by the Company, or its agent, upon surrender of this
Note for registration of transfer at the office of the Company duly executed by
the holder hereof or such holder’s attorney duly authorized in writing, and
thereupon one or more new Notes of authorized denominations and for the same
aggregate principal amount will be issued to the designated transferee or
transferees. No service charge will be made for any such registration of
transfer.

 

Until any transfer of this Note is made in the note registry, the Company may
treat the registered holder hereof as the absolute owner hereof for all
purposes; provided, however, that if and when this Note is properly assigned in
blank, the Company may (but shall not be obligated to) treat the bearer hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

--------------------------------------------------------------------------------